                    Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 1 of 15 PageID #:381

        FBI CELLULAR ANALYSIS SURVEY TEAM
         HISTORICAL MOBILE DEVICE LOCATION ANALYSIS



            DRAFT




                                                 SA Jeremy Bauer
                                                   FBI Chicago

                                                    Trial Report

                                          Telephone Number Analyzed
                                                (630) 660-0402



                                                    4/30/2021

Intellectual property of the FBI Cellular Analysis Survey Team. Reproduction in whole or in part is prohibited.   1
                      Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 2 of 15 PageID #:382

                              INTRODUCTION                                                                                        2

1.            Background
The Federal Bureau of Investigation (FBI) Cellular Analysis Survey Team (CAST) was requested by SA Shanna Saunders to
analyze cell phone records for (630) 660-0402. The cell phone was believed to be associated with a bank robbery which
occurred on July 11, 2020 at approximately 11:00 AM at Glen Ellyn Bank and Trust, 357 Roosevelt Road, Glen Ellyn, IL.
An additional pertinent address was also provided.

2.             Methodology
               DRAFT
An analysis was performed on the call detail records obtained for the cell phone. The call detail records documented
the network interaction to and from the cell phone. Additionally, the records documented the cell tower and cell sector
(“cell site”) which served the cell phone during this activity. Used in conjunction, the call detail records and a list of cell
site locations illustrate an approximate location of the cell phone when contact was initiated with the network.

2.1            Cell Site Locations
Cell sites in existence during the time of the incident were input into mapping software using latitude/longitude
coordinates of the cell sites provided by the service provider. The cell sites associated with the target cell phone were
located utilizing the mapping software and the plotted cell site data. T-Mobile also provided Timing Advance data which
shows an approximate distance from the tower for the cell phone, as measured by the network.

3.            Conclusions
A historical cell site analysis was performed on the call detail records for the cell phone. The methods detailed in
Sections 2 and 2.1 were used to produce the attached historical cell site analysis maps. All times on the following maps
are displayed in Central Time.




Intellectual property of the FBI Cellular Analysis Survey Team. Reproduction in whole or in part is prohibited.
                   Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 3 of 15 PageID #:383

                SECTOR ILLUSTRATION                                                                               3



• Active sectors are
  displayed as a wedge                                                     N
  with a shaded arc
           DRAFT
• The shaded arc solely
  indicates the general
  direction of the radio
  frequency signal
                                               W                                                    E
• The sector orientation
  can vary by cell site and
  service provider


                                                                            S

Intellectual property of the FBI Cellular Analysis Survey Team. Reproduction in whole or in part is prohibited.
                       TIMING ADVANCE
                   Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 4 of 15 PageID #:384


                                                                                                                  4



• A roundtrip network
  measurement from tower
  to device and back as
  provided by T-Mobile.
           DRAFT

• When displayed on a map,
  a Timing Advance
  illustration shows an
  approximate distance from
  the tower for the phone.




Intellectual property of the FBI Cellular Analysis Survey Team. Reproduction in whole or in part is prohibited.
                     Case: 1:20-cr-00369
Map depicting the T-Mobile               Document
                              towers (green  dots)#: in
                                                      58-3
                                                        theFiled:
                                                              area05/28/21
                                                                    and thePage 5 of 15 PageID
                                                                             addresses         #:385as
                                                                                         provided
pertinent to the investigation.
                                                                                                                  5
                                                                                                         Legend




                           DRAFT




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                    Case:
Map depicting the cell     1:20-cr-00369
                       sites             Document
                             used by (630)        #: 58-3on
                                             660-0402     Filed:
                                                             July05/28/21
                                                                  9, 2020.Page
                                                                            The6 of 15 PageID
                                                                                 records  are#:386
                                                                                              consistent
with southbound travel.
                                                                                                                    6
                                                                                                           Legend




                                                     CID 102076-63
                                                     11:08:16 AM; Voice




                                                           CID 23853-13
                                                           8:35:53 PM; Voice




Note: Not all times of usage are displayed.

Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                                          Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 7 of 15 PageID #:387
Map depicting the times on July 10, 2020 during which (630) 660-0402 used tower 24073.
                                                                                                                                    7
                                                                                                                           Legend




                                                                                      CIDs 24073-12, 24073-13
                                                                                      2:47:51 PM; Voice
                                                                                      2:51:09 PM; Voice
                           DRAFT                                                      2:52:49 PM; Voice Mail
                                                                                      3:18:12 PM; Voice
                                                                                      3:18:53 PM; Voice




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                                          Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 8 of 15 PageID #:388
Map depicting the cell sites used by (630) 660-0402 on July 11, 2020 from 12:00 AM to 11:00 AM.
                                                                                                                                    8
                                                                                                                           Legend



                                CID 23869-1
                                1:23:15 AM; Voice
                                1:24:50 AM; Voice                                CID 23936-5
                                1:26:14 AM; Voice
                                1:26:30 AM; Voice                                3:48:52 AM; Voice
                                1:27:13 AM; Voice                                3:49:17 AM; Voice
                                                                                 3:49:29 AM; Voice
                           DRAFT                                                 3:49:46 AM; Voice
                                                                                 3:49:56 AM; Voice
                                                                                 3:50:06 AM; Voice




                                                       CID 24073-3
                                                       10:46:43 AM; Voice Mail


Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                                          Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 9 of 15 PageID #:389
Map depicting the cell site used by (630) 660-0402 on July 11, 2020 at 10:46 AM.
                                                                                                                                    9
                                                                                                                           Legend




                           DRAFT




                                                                                               CID 24073-3
                                                                                               10:46:43 AM; Voice Mail




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                   Case: 1:20-cr-00369
Map depicting the measured    distanceDocument
                                       from the#:tower
                                                  58-3 Filed: 05/28/21
                                                         for (630)     Page 10 ofon
                                                                     660-0402     15July
                                                                                     PageID
                                                                                         11,#:390
                                                                                             2020 from
10:55 AM to 11:13 AM.
                                                                                                                       10
                                                                                                              Legend




                           DRAFT
                                                                       CID 24073-3
                                                                       10:55:14 AM to 11:02:21 AM
                                                                       6 Measurements
                                                                       0.39 Miles




                                                                                 CID 24315-5
                                                                                 11:12:12 AM to 11:12:54 AM
                                                                                 3 Measurements
                                                                                 0.44 – 0.48 Miles




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                      Case:
Call detail records from    1:20-cr-00369
                         July             Document
                               11, 2020 from   3:50#:AM
                                                      58-3to
                                                           Filed: 05/28/21
                                                              11:21        Page 11The
                                                                     AM (CDT).     of 15 PageID show
                                                                                       records  #:391 no

outgoing call or SMS activity between 3:50 AM and 11:12 AM (CDT).
                                                                                                           11




        DRAFT




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                                         Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 12 of 15 PageID #:392
Map depicting the cell site used by (630) 660-0402 on July 11, 2020 at 11:21 AM.
                                                                                                                                    12
                                                                                                                           Legend




                           DRAFT




                                                                                                      CID 24315-16
                                                                                                      11:21:58 AM; Voice




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                                         Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 13 of 15 PageID #:393
Map depicting the cell sites used by (630) 660-0402 on July 11, 2020 from 11:00 AM to 11:59 PM.
                                                                                                                                    13
                                                                                                                           Legend



                                       CIDs 23884-2, 23884-11
                                       2:06:31 PM; Voice
                                       2:13:48 PM; Voice
                                       2:14:21 PM; Voice                       CID 23861-23
                                       2:14:36 PM; Voice
                                       8:43:33 PM; Voice                       9:16:21 PM; Voice
                                       9:11:08 PM; Voice Mail
                           DRAFT       9:11:48 PM; Voice Mail                                      CID 23827-2
                                       9:22:35 PM; Voice
                                                                                                   11:36:51 PM; Voice


                                  CID 23866-1
                                                                                                   CID 20982-13
                                  1:00:49 PM; Voice
                                                                                                   9:59:11 PM; Voice




                                                                                              CID 24315-16
                                                                                              11:21:58 AM; Voice




Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
                   Case:
Map depicting the cell    1:20-cr-00369
                       sites            Document
                             used by (630)       #: 58-3on
                                            660-0402    Filed: 05/28/21
                                                            July        PageThe
                                                                 12, 2020.   14 ofrecords
                                                                                   15 PageID
                                                                                          are#:394
                                                                                               consistent
with northbound travel.
                                                                                                                     14
                                                                                                            Legend




                                                     CID 27671-2

                           DRAFT                     11:12:50 AM; Voice




                                                                          CID 23943-1
                                                                          7:41:56 AM; Voice
                                                                          7:42:49 AM; Voice




Note: Not all times of usage are displayed.

Intellectual property of the FBI Cellular Analysis
Survey Team. Reproduction in whole or in part is
prohibited.
    Case: 1:20-cr-00369 Document #: 58-3 Filed: 05/28/21 Page 15 of 15 PageID #:395

           END OF REPORT                                                              15




DRAFT




                 THIS PAGE INTENTIONALLY LEFT BLANK.
